[Cite as State v. Wendel, 2016-Ohio-7915.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               UNION COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 14-16-08

        v.

MATTHEW T. WENDEL, SR.,                                   OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Union County Common Pleas Court
                            Trial Court No. 14-CR-0177

                                      Judgment Affirmed

                          Date of Decision: November 28, 2016




APPEARANCES:

        Elisabeth M. Mosser for Appellant

        David W. Phillips for Appellee
Case No. 14-16-08


PRESTON, J.

       {¶1} Defendant-appellant, Matthew T. Wendel, Sr. (“Wendel”), appeals the

March 23, 2016 judgment entry of sentence of the Union County Court of Common

Pleas following his convictions for three counts of rape and one count each of gross

sexual imposition, endangering children, and intimidation of an attorney, victim, or

witness in a criminal case. For the reasons that follow, we affirm.

       {¶2} This case stems from allegations that Wendel sexually and physically

abused a boy, A.C., in 2009, when A.C. was three years old. A.C. did not reveal

the alleged abuse until August 2014. On October 3, 2014, the Union County Grand

Jury indicted Wendel on: Counts One, Two, and Three of rape in violation of R.C.

2907.02(A)(1)(b) and 2907.02(B), first-degree felonies; Count Four of gross sexual

imposition in violation of R.C. 2907.05(A)(4) and 2907.05(C)(2), a third-degree

felony; Count Five of endangering children in violation of R.C. 2919.22(B)(2), a

third-degree felony; and Count Six of intimidation of an attorney, victim, or witness

in a criminal case in violation of R.C. 2921.04(B) and 2921.04(D), a third-degree

felony. (Doc. No. 1). On December 9, 2014, Wendel entered pleas of not guilty to

the counts of the indictment. (Doc. No. 8).

       {¶3} The case proceeded to a jury trial on March 21, 22, and 23, 2016. (Mar.

21, 2016 Tr. at 5); (Mar. 22, 2016 Tr. at 5); (Mar. 23, 2016 Tr. at 3). (See Doc. No.

89). The jury returned its verdicts on March 23, 2016, finding Wendel guilty of all


                                         -2-
Case No. 14-16-08


of the counts of the indictment. (Mar. 23, 2016 Tr. at 3-7). (See also Doc. Nos. 83,

84, 85, 86, 87, 88). The trial court sentenced Wendel on March 23, 2016 and filed

its judgment entry of sentence that day. (Sentencing Tr. at 13-22); (Doc. No. 66).

       {¶4} On April 12, 2016, Wendel filed a notice of appeal. (Doc. No. 99). He

raises four assignments of error for our review.

                            Assignment of Error No. I

       The trial court abused its discretion by admitting hearsay
       statements as “outcry” contrary to any hearsay exception; any
       probative value of statements was substantially outweighed by
       unfair prejudice, and statements were a needless presentation of
       cumulative evidence.

       {¶5} In his first assignment of error, Wendel argues that the trial court abused

its discretion by admitting testimony of A.C.’s mother, Rebecca, and brother,

Austin, as to statements made to them by A.C. Wendel argues that the trial court

abused its discretion by admitting this evidence for four reasons: (1) the hearsay

testimony was not subject to the excited-utterance exception under Evid.R. 803(2);

(2) the hearsay testimony was not subject to the exception for child statements in

abuse cases under Evid.R. 807; (3) the hearsay testimony was of little probative

value and unfairly prejudicial to Wendel under Evid.R. 403(A); and (4) the hearsay

testimony was needlessly cumulative contrary to Evid.R. 403(B).

       {¶6} Wendel does not specify precisely what testimony he believes the trial

court abused its discretion in admitting. However, he appears to be referring to


                                         -3-
Case No. 14-16-08


portions of Rebecca’s testimony during the following exchange, when she was

describing A.C.’s statements to her after she requested that the television channel

be changed from a program depicting homosexual activity:

      [Rebecca]:           I kept requesting for the channel to be changed

                           and he kept asking me why. And I said, God

                           does not approve of that, so we need to remove

                           that off of the television. And he kept saying but

                           why. And I said, because we do not watch

                           homosexual activity on the television. And he

                           said, never? And I said, never. And then I said,

                           back up. Some people do these things but that

                           doesn’t make it okay in God’s eyes. And he said,

                           well, something like that happened to me.

      [Defense Counsel]: Your Honor, I’m going to object to what he said

                           as far as it being hearsay. * * * She’s indicating

                           she’s going to testify as to what one of the other

                           son’s actually told her which is clearly hearsay.

      [State’s Counsel]:   Well, Your Honor, that fact it’s an outcry, it’s not

                           admitted for the truth of the matter but it, also,

                           shows what she did. She referred the child back


                                        -4-
Case No. 14-16-08


                           to the doctor after that. And it is absolutely

                           relevant. It’s an outcry from the child, so –

      [Trial Court]:       Overruled.

      ***

      [State’s Counsel]:   All right, ma’am, now we were talking about

                           what you had said to him about the television.

                           You objected to that. You said it was against

                           God and your son’s reaction was to talk to you

                           and he told you what?

      [Rebecca]:           He said, well, something like that happened to

                           me, mommy.

      [State’s Counsel]:   All right, and at that time, did you ask him what

                           happened?

      [Rebecca]:           Yes, I asked Austin to please turn the television

                           off completely and I asked [A.C.] to come closer

                           to me and I set him on my lap and I very calmly

                           said, well, what do you mean, [A.C.]? And he

                           said, well, [Wendel] did something like that to

                           me.

      ***


                                        -5-
Case No. 14-16-08


      [State’s Counsel]:   So, he said [Wendel] did something to you [sic].

                           Did he tell you what happened?

      [Rebecca]:           Yes, I asked him, what do you mean? What

                           happened? And he said he smacked his pecker

                           on mine.

      [State’s Counsel]:   And what was your reaction?

      [Rebecca]:           I very calmly looked at him and said, what do

                           you mean, he smacked his pecker on yours? I

                           said, where did this happen? And he said, in the

                           old house and he made me take a shower with

                           him and he was smacking his pecker on mine and

                           twisting his nipples and he had a real funny grin

                           on his face. He was laughing at me, mommy.

      ***

      [State’s Counsel]:   As a result of that, what did you do?

      [Rebecca]:           I asked him more questions. I said, where was

                           mommy? And he said, you were at work. And

                           he would slowly continue to tell me more things

                           and I had made an appointment to bring him to a

                           counselor that he trusts because I knew, if I


                                       -6-
Case No. 14-16-08


                           brought him directly to law enforcement, he

                           would clam up and go mute.

      [State’s Counsel]:   All right. Well, you went to a counselor then?

      [Rebecca]:           Uh-huh.

(Mar. 21, 2016 Tr. at 141-145).

      {¶7} As to Austin, Wendel appears to dispute the portions of the following

exchange in which Austin describes things A.C. said to him after Rebecca requested

that the television channel be changed:

      [Austin]:            He appeared to have a kind of strange look on his

                           face and my mom kind of questioned after that

                           point why he looked like that.

      [State’s Counsel]:   Okay. And what – did you hear what [A.C.] had

                           to say?

      [Austin]:            Yes, I did.

      [State’s Counsel]:   All right. And just, generally, without specifics,

                           just generally, what did [A.C.] have to say at that

                           time?

      [Austin]:            He just said, oh, something like that happened to

                           me before. Something along the lines of that.

      [State’s Counsel]:   Did he say who did it?


                                          -7-
Case No. 14-16-08


      [Austin]:            Yes.

      [State’s Counsel]:   Okay. Now, at that period of time, did you hear

                           what your brother had to say about what had

                           happened to him?

      [Austin]:            Yes, I did.

      [State’s Counsel]:   And, specifically, did he talk about something in

                           relation to peeing?

      [Austin]:            Yes.

      [State’s Counsel]:   What did he say?

      [Austin]:            He said that he had been peed on.

      [State’s Counsel]:   All right. And, ultimately, did you determine or

                           did you talk to [A.C.] about that?

      [Austin]:            Yes.

      ***

      [State’s Counsel]:   At this time, your brother’s eight years old. Is

                           that right?

      [Austin]:            I believe so, yes.

      [State’s Counsel]:   Did he understand the concept of ejaculating?

      [Austin]:            No, he did not.

      [State’s Counsel]:   All right. And so, did you discuss this with him?


                                         -8-
Case No. 14-16-08


       [Austin]:            Yes.

       [State’s Counsel]:   And did you discuss the – when he talked about

                            being peed on, did you discuss what color it was?

                            What happened? Things like that?

       [Austin]:            I had asked him what color it was.

       [State’s Counsel]:   And what did he tell you?

       [Austin]:            He said, it was white and goobie [sic].

       [State’s Counsel]:   And, sir, since that time, have you really had

                            many discussions with your brother about what

                            happened to him?

       [Austin]:            Just very few.

       [State’s Counsel]:   Does he like to talk about it?

       [Austin]:            No, he doesn’t.

(Id. at 185-187).

       {¶8} Generally, the admission or exclusion of evidence lies within the trial

court’s discretion, and a reviewing court should not reverse absent an abuse of

discretion and material prejudice. State v. Conway, 109 Ohio St. 3d 412, 2006-Ohio-

2815, ¶ 62, citing State v. Issa, 93 Ohio St. 3d 49, 64 (2001). An abuse of discretion

implies that the trial court acted unreasonably, arbitrarily, or unconscionably. State

v. Adams, 62 Ohio St. 2d 151, 157 (1980). However, “if the party wishing to exclude


                                         -9-
Case No. 14-16-08


evidence fails to contemporaneously object at trial when the evidence is presented,

that party waives for appeal all but plain error.” State v. Bagley, 3d Dist. Allen No.

1-13-31, 2014-Ohio-1787, ¶ 53-54, citing State v. Hancock, 108 Ohio St. 3d 57,

2006-Ohio-160, ¶ 59-60, State v. Barrett, 4th Dist. Scioto No. 03CA2889,

2004-Ohio-2064, ¶ 20, and State v. Lenoir, 2d Dist. Montgomery No. 22239, 2008-

Ohio-1984, ¶ 19.

       {¶9} “Crim.R. 52(B) governs plain-error review in criminal cases.” Bagley

at ¶ 55, citing State v. Risner, 73 Ohio App. 3d 19, 24 (3d Dist.1991). “A court

recognizes plain error with the utmost caution, under exceptional circumstances,

and only to prevent a miscarriage of justice.” State v. Smith, 3d Dist. Hardin No. 6-

14-14, 2015-Ohio-2977, ¶ 63, citing State v. Saleh, 10th Dist. Franklin No. 07AP-

431, 2009-Ohio-1542, ¶ 68. Under plain-error review, “[w]e may reverse only when

the record is clear that defendant would not have been convicted in the absence of

the improper conduct.” Id., citing State v. Williams, 79 Ohio St. 3d 1, 12 (1997).

       {¶10} We begin our analysis by addressing the supposed hearsay statements

to which Rebecca testified. We will assume without deciding that an abuse-of-

discretion standard of review applies as to Rebecca’s testimony, even though

Wendel objected to only one of the statements. We hold that the trial court did not

abuse its discretion in admitting the out-of-court statements to which Rebecca

testified because they are not hearsay. Hearsay is defined as “a statement, other


                                        -10-
Case No. 14-16-08


than one made by the declarant while testifying at the trial or hearing, offered in

evidence to prove the truth of the matter asserted.” Evid.R. 801(C). Hearsay is

generally not admissible unless an exception applies. Evid.R. 802. “An out-of-

court statement offered for reasons other than the truth are not hearsay.” State v.

Phillips, 3d Dist. Allen No. 1-15-43, 2016-Ohio-3105, ¶ 34, citing State v. Lewis,

22 Ohio St. 2d 125, 132-133 (1970). “It is well established that extrajudicial

statements made by an out-of-court declarant are properly admissible to explain the

actions of a witness to whom the statement was directed.” State v. Thomas, 61 Ohio

St.2d 223, 232 (1980).

       {¶11} In this case, read in context, the out-of-court statements of A.C. to

which Rebecca testified were not offered for their truth. Rather, they were offered

to show why Rebecca took the course of action she did after A.C. told her that

Wendel had abused him. See State v. Hoseclaw, 3d Dist. Allen No. 1-12-31, 2013-

Ohio-3486, ¶ 48 (“The trial court did not abuse its discretion by allowing the witness

to testify concerning the victim’s statement that she was raped since it was offered

not for its truth but to show why the witness reported the rape to the victim’s mother,

which the mother, then, reported to law enforcement.”), citing Thomas at 232.

Indeed, Rebecca’s testimony concerning A.C.’s out-of-court statements were

limited to those statements he made at the moment Rebecca first learned of the abuse

when she asked that the television channel be changed. Immediately after Rebecca


                                         -11-
Case No. 14-16-08


recited A.C.’s out-of-court statements, counsel for the State asked Rebecca what she

did as a result of A.C.’s disclosures, and she testified that she “asked him more

questions” and that she made an appointment to take A.C. to a counselor he trusts

because she knew he would “clam up” if taken directly to law enforcement.

Therefore, because this testimony by Rebecca was not hearsay, we hold that the trial

court did not err in admitting it. See Hoseclaw at ¶ 48. In light of our conclusion,

we need not address Wendel’s arguments that the out-of-court statements to which

Rebecca testified do not satisfy the hearsay exceptions found in Evid.R. 803(2) and

807.

       {¶12} As to the out-of-court statements to which Austin testified, we note

that Wendel did not object to them. Therefore, we apply a plain-error standard of

review. We hold the trial court did not commit plain error in allowing Austin’s

testimony concerning A.C.’s out-of-court statements.          Even assuming the

statements are hearsay not subject to an exception, Wendel has not shown in this

appeal that the record is clear that he would not have been convicted in the absence

of the improperly admitted testimony. That is, any improperly admitted hearsay

statements admitted during Austin’s testimony are cumulative to properly admitted

evidence. “Any error in the admission of hearsay is generally harmless when the

declarant is cross-examined on the same matters and the seemingly erroneous

evidence is cumulative in nature.” State v. Geboy, 145 Ohio App. 3d 706, 721 (3d


                                       -12-
Case No. 14-16-08


Dist.2001). See also State v. Heft, 3d Dist. Logan No. 8-09-08, 2009-Ohio-5908, ¶

72.

       {¶13} As Wendel acknowledges in his brief, Austin’s testimony is

cumulative to testimony A.C. gave in his trial deposition. A.C. testified that Wendel

“peed on me, in my butt, and he peed white stuff in my mouth.” (Mar. 22, 2016 Tr.

at 8, State’s Ex. 30). A.C. was cross-examined by Wendel’s counsel on the same

matters. (See id.). For these reasons, any admission of hearsay statements to which

Austin testified was at worst harmless error; therefore, it was not plain error for the

trial court to admit the testimony. See State v. Franklin, 9th Dist. Wayne No.

14AP0055, 2016-Ohio-56, ¶ 24 (“Because Mother’s testimony was cumulative of

[the child victim’s] in-court testimony, any resulting error was harmless and,

therefore, the trial court did not commit plain error.”), citing State v. May, 3d Dist.

Logan No. 8-11-19, 2012-Ohio-5128, ¶ 50. As with Rebecca’s testimony, in light

of our conclusion that Wendel has not demonstrated plain error as to the admission

of Austin’s testimony, we need not address Wendel’s arguments that the out-of-

court statements to which Austin testified do not satisfy the hearsay exceptions

found in Evid.R. 803(2) and 807.

       {¶14} We reject the other arguments Wendel makes under this assignment

of error. He argues that the trial court erred by admitting Rebecca’s and Austin’s

testimony concerning the purported hearsay statements because those statements are


                                         -13-
Case No. 14-16-08


of little probative value and unfairly prejudicial to Wendel under Evid.R. 403(A).

Evid.R. 403(A) provides: “Although relevant, evidence is not admissible if its

probative value is substantially outweighed by the danger of unfair prejudice, of

confusion of the issues, or of misleading the jury.” “‘Unfair prejudice is that quality

of evidence which might result in an improper basis for a jury decision.’” State v.

Velez, 3d Dist. Putnam No. 12-13-10, 2014-Ohio-1788, ¶ 122, quoting State v.

Calhoun, 11th Dist. Ashtabula No. 2010-A-0057, 2012-Ohio-1128, ¶ 82. Because

Wendel’s trial counsel did not object to Rebecca’s and Austin’s testimony on

Evid.R. 403(A) grounds, Wendel waived any error based on Evid.R. 403(A) absent

plain error. See State v. Johnson, 10th Dist. Franklin No. 05AP-12, 2006-Ohio-209,

¶ 17, citing State v. Tibbetts, 92 Ohio St. 3d 146, 160-161 (2001).

       {¶15} Rebecca’s and Austin’s testimony concerning A.C.’s out-of-court

statements was not unfairly prejudicial to Wendel. As we noted above, A.C.

testified concerning these statements and was subject to cross-examination.

Therefore, Wendel was not unfairly prejudiced by the admission of Rebecca’s and

Austin’s testimony. State v. McGovern, 6th Dist. Erie No. E-08-066, 2010-Ohio-

1361, ¶ 38 (“We also find that the probative value of [the intake investigator’s]

testimony is not substantially outweighed by the danger of unfair prejudice,

particularly because the victim took the stand, identified appellant as the perpetrator,

and was subjected to cross-examination.”); State v. Fox, 5th Dist. Licking No.


                                         -14-
Case No. 14-16-08


2009CA00085, 2010-Ohio-338, ¶ 23-25 (finding that hearsay evidence was not

unfairly prejudicial to the appellant because “[e]vidence regarding appellant’s

propensity for violence was already in the record via his prior domestic violence

conviction”).

      {¶16} Moreover, in A.C.’s testimony, he provided many details of the abuse

not found in Rebecca’s and Austin’s testimony. (See Mar. 22, 2016 Tr. at 8, State’s

Ex. 30). The jury was free to believe or disbelieve A.C.’s detailed testimony. See

State v. Costell, 3d Dist. Union No. 14-15-11, 2016-Ohio-3386, ¶ 98. Therefore,

Wendel has not and cannot demonstrate that he would not have been convicted in

the absence of Rebecca’s and Austin’s testimony. See Heft, 2009-Ohio-5908, at ¶

72 (concluding that, where the child victim testified and was subject to cross-

examination concerning statements she made to her friend and her friend’s mother,

admission of the friend’s testimony concerning the child victim’s out-of-court

statements “was harmless” and that there was not “a reasonable probability that the

outcome of trial would have been otherwise” but for their admission). Therefore,

Wendel cannot demonstrate that the trial court committed plain error by not

excluding Rebecca’s and Austin’s testimony under Evid.R. 403(A). See State v.

Cody, 8th Dist. Cuyahoga No. 100797, 2015-Ohio-2261, ¶ 36. For these reasons,

we reject Wendel’s Evid.R. 403(A) argument.




                                       -15-
Case No. 14-16-08


       {¶17} Finally, Wendel argues under this assignment of error that Rebecca’s

and Austin’s testimony is needlessly cumulative under Evid.R. 403(B) to A.C.’s

testimony.   Evid.R. 403(B) provides:      “Although relevant, evidence may be

excluded if its probative value is substantially outweighed by considerations of

undue delay, or needless presentation of cumulative evidence.” “Evid.R. 403(B)

does not require exclusion of cumulative evidence. The court has discretion to

admit or exclude it.” State v. Campbell, 69 Ohio St. 3d 38, 51 (1994). In this case,

Wendel did not object at trial to the purportedly cumulative nature of Rebecca’s and

Austin’s testimony. Therefore, he waived all but plain error concerning this issue.

See State v. Dixon, 152 Ohio App. 3d 760, 2003-Ohio-2550, ¶ 21 (3d Dist.).

       {¶18} The trial court did not commit plain error by not excluding Rebecca’s

and Austin’s testimony as needlessly cumulative.         As we discussed above,

Rebecca’s testimony concerning A.C.’s statements to her were offered to show why

she took the course of action she did. Therefore, Rebecca’s testimony was not

needlessly cumulative. See State v. Teitelbaum, 10th Dist. Franklin No. 14AP-310,

2016-Ohio-3524, 2016-Ohio-3524, ¶ 90. As to Austin’s testimony, although it may

have been cumulative to A.C.’s testimony, Wendel has not shown how he was

prejudiced by the statement, particularly because—as we discussed above—A.C.

testified, offered details beyond those found in Austin’s testimony, and was subject

to cross-examination. Moreover, for the reasons we discussed above, Wendel has


                                       -16-
Case No. 14-16-08


not and cannot demonstrate that he would not have been convicted in the absence

of what he argues was needlessly cumulative evidence. See Heft at ¶ 72. Therefore,

Wendel has not demonstrated that the trial court committed plain error by not

excluding this testimony that Wendel argues was needlessly cumulative. See Cody

at ¶ 36.

       {¶19} For the reasons above, we overrule Wendel’s first assignment of error.

                           Assignment of Error No. II

       The trial court abused its discretion by admitting testimony from
       a former victim contrary to Evid.R. 404(B) where statements
       failed to show motive, plan, preparation, scheme, or plan, rather
       were used to show propensity of appellant to commit the crime,
       and were more prejudicial than probative.

       {¶20} In his second assignment of error, Wendel argues that the trial court

abused its discretion by admitting testimony of D.H.—an alleged past child victim

of Wendel—because, according to Wendel, the testimony amounted to

impermissible evidence of a prior bad act under Evid.R. 404(B).

       {¶21} “Generally, evidence which tends to show that the accused has

committed other crimes or acts independent of the crime for which he stands trial is

not admissible to prove a defendant’s character or that the defendant acted in

conformity therewith.” State v. Hawthorne, 7th Dist. Columbiana No. 04 CO 56,

2005-Ohio-6779, ¶ 24, citing State v. Elliot, 91 Ohio App. 3d 763, 770 (3d

Dist.1993) and Evid.R. 404. “Evidence of other crimes, wrongs, or acts” “may,


                                       -17-
Case No. 14-16-08


however, be admissible for other purposes, such as proof of motive, opportunity,

intent, preparation, plan, knowledge, identity, or absence of mistake or accident.”

State v. Williams, 134 Ohio St. 3d 521, 2012-Ohio-5695, ¶ 16, quoting Evid.R.

404(B).

       {¶22} In State v. Williams, the Supreme Court of Ohio set forth the three-

step analysis trial courts should conduct in determining whether “other acts”

evidence is admissible under Evid.R. 404(B). 134 Ohio St. 3d 521, 2012-Ohio-5695,

¶ 19-20. “The first step is to consider whether the other acts evidence is relevant to

making any fact that is of consequence to the determination of the action more or

less probable than it would be without the evidence.” Id. at ¶ 20, citing Evid.R. 401.

“The next step is to consider whether evidence of the other crimes, wrongs, or acts

is presented to prove the character of the accused in order to show activity in

conformity therewith or whether the other acts evidence is presented for a legitimate

purpose, such as those stated in Evid.R. 404(B).” Id. “The third step is to consider

whether the probative value of the other acts evidence is substantially outweighed

by the danger of unfair prejudice.” Id., citing Evid.R. 403.

       {¶23} Generally, “[a] trial court is given broad discretion in admitting and

excluding evidence, including ‘other bad acts’ evidence.” State v. Williams, 7th

Dist. Jefferson No. 11 JE 7, 2013-Ohio-2314, ¶ 7, citing State v. Maurer, 15 Ohio

St.3d 239, 265 (1984). However, because Wendel failed to object to D.H.’s


                                        -18-
Case No. 14-16-08


testimony, we review for plain error. See Costell, 2016-Ohio-3386, at ¶ 122. As

we stated above, under plain-error review, “[w]e may reverse only when the record

is clear that defendant would not have been convicted in the absence of the improper

conduct.” Smith, 2015-Ohio-2977, at ¶ 63, citing State v. Williams, 79 Ohio St. 3d
1, 12 (1997).

       {¶24} D.H. testified that her mother was married to Wendel. (Mar. 22, 2016

Tr. at 75-76). According to D.H., when she was eight years old and living in the

same house as Wendel, he raped her vaginally and anally. (Id. at 76-77). D.H. was

15 years old at the time of trial. (Id. at 75, 77). D.H. testified that, after raping her,

Wendel would have D.H. go to the shower. (Id. at 77). According to D.H., Wendel

told her that he would kill her. (Id.). When she was still eight years old, D.H. told

her mom that Wendel threatened to kill her. (Id.). Immediately following D.H.’s

testimony, the trial court instructed the jury that “[e]vidence of other crimes, wrongs

or acts is not admissible to prove the character of a person in order to show action

in conformity therewith” but that it may “be admissible for other purposes such as

proof of motive, opportunity, intent, preparation, plan, knowledge, identity or

absence of mistake or accident.” (Id. at 78).

       {¶25} A.C. testified in his trial deposition that he is nine years old now.

(Mar. 22, 2016 Tr. at 8, State’s Ex. 30). He testified that he used to live in a different

house, and he lived there with his mother, his big brother, his little brother, and


                                          -19-
Case No. 14-16-08


Wendel. (Id.). A.C. was three at that time. (Id.). According to A.C., while he lived

in that house with Wendel and the others, Wendel raped and abused him. (Id.).

A.C. described that, when his mother was at work and his big brother was at school,

Wendel was at the house watching him. (Id.). A.C. testified that he and Wendel

would take baths together. (Id.). According to A.C., in the bathtub, Wendel would

force his penis inside A.C.’s mouth. (Id.). A.C. also testified that Wendel raped

him anally. (Id.). According to A.C., Wendel held a knife to A.C.’s throat and said

that if A.C. told anyone, he would kill him. (Id.).

       {¶26} Turning to the first step of the Williams analysis, we conclude that

D.H.’s testimony is relevant to making it more probable that Wendel committed the

offenses against A.C. See State v. Meeks, 5th Dist. Stark No. 2014CA00017, 2015-

Ohio-1527, ¶ 95. The circumstances described by D.H. are similar to those of A.C.,

and they show a similar plan or method of conduct with both victims. D.H.’s and

A.C.’s mothers were in relationships with Wendel at the time he allegedly raped

D.H. and A.C. As in the case of A.C., D.H. resided with Wendel at the time D.H.

said he raped her. The incidents with both children involved a bath or shower.

According to D.H., Wendel made D.H., who was eight years old at the time, shower

after he raped her. And according to A.C., who was three years old at the time,

Wendel raped him in the bath. Finally, both D.H. and A.C. testified that Wendel

threatened to kill them if they told anyone. The circumstances described by D.H.


                                        -20-
Case No. 14-16-08


and A.C. are sufficiently similar to make D.H.’s testimony relevant to whether

Wendel committed the offenses against A.C. See Williams, 134 Ohio St. 3d 521,

2012-Ohio-5695, at ¶ 22; Meeks at ¶ 95; State v. Herrington, 8th Dist. Cuyahoga

No. 101322, 2015-Ohio-1820, ¶ 33. “[I]f believed by the jury, such testimony could

corroborate the testimony of [A.C.]” Williams, 134 Ohio St. 3d 521, 2012-Ohio-

5695, at ¶ 22.

       {¶27} Concerning the second step of the Williams analysis, as we stated

above, the circumstances described by D.H. and A.C. reflect a similar opportunity,

plan, or method of conduct to take advantage of the children of the women with

whom Wendel had relationships. See Williams, 134 Ohio St. 3d 521, 2012-Ohio-

5695, at ¶ 21; Meeks at ¶ 95; Herrington at ¶ 33. These are the reasons for which

the State offered D.H.’s testimony at trial. In fact, the trial court gave two limiting

instructions that this evidence was not being offered to prove Wendel’s character—

one immediately following the testimony of D.H., and one prior to deliberation.

(Mar. 22, 2016 Tr. at 78, 164). See Williams, 134 Ohio St. 3d 521, 2012-Ohio-5695,

at ¶ 23. “We presume the jury followed those instructions.” Williams, 134 Ohio

St.3d 521, 2012-Ohio-5695, at ¶ 23.

       {¶28} The third and final step of the Williams analysis involves a

consideration of whether the probative value of the other-acts evidence provided in

D.H.’s testimony is substantially outweighed by the danger of unfair prejudice. This


                                         -21-
Case No. 14-16-08


evidence is not unduly prejudicial “because the trial court instructed the jury that

this evidence could not be considered to show that [Wendel] had acted in conformity

with a character trait.” Id. at ¶ 24. These instructions lessened any prejudicial effect

of D.H.’s testimony, and D.H. corroborated A.C.’s testimony about the sexual

abuse, which Wendel denied. Id. Moreover, D.H.’s testimony spans fewer than

three pages of the trial transcript, and the details given by D.H. in her testimony

were limited to only those details necessary to show a similar opportunity, plan, or

method of conduct. See State v. Powers, 12th Dist. Clinton No. CA2006-01-002,

2006-Ohio-6547, ¶ 13. For these reasons, any prejudicial effect did not substantially

outweigh the probative value of that evidence. Williams, 134 Ohio St. 3d 521, 2012-

Ohio-5695, at ¶ 24.

       {¶29} We hold that the trial court did not err by admitting the Evid.R. 404(B)

evidence in this case. Accordingly, Wendel cannot satisfy the plain-error standard.

Wendel’s second assignment of error is overruled.

                            Assignment of Error No. III

       The trial court abused its discretion by examining a witness,
       (proffered by appellee but never qualified as an expert,) while
       lacking partiality as required by Evid.R. 614(B), and after
       eliciting a change in the testimony, then used the changed
       testimony as the sole basis for admitting a deposition of the alleged
       child victim under R.C. 2945.481(B)(1)(b).

       {¶30} In his third assignment of error, Wendel argues that the trial court,

when questioning a witness at a hearing concerning the admissibility at trial of

                                         -22-
Case No. 14-16-08


A.C.’s deposition under R.C. 2945.481,1 violated Evid.R. 614(B) by questioning the

witness in an impartial manner.2

         {¶31} “A trial judge is permitted to interrogate witnesses in an impartial

manner.” State v. Adams, 144 Ohio St. 3d 429, 2015-Ohio-3954, ¶ 229, citing

Evid.R. 614(B). “‘Absent a showing of bias, prejudice, or prodding of the witness

to elicit partisan testimony, it is presumed that the trial court interrogated the witness

in an impartial manner in an attempt to ascertain a material fact or develop the

truth.’” State v. Inskeep, 3d Dist. Union No. 14-2000-13, 2000 WL 1151065, *2

(Aug. 15, 2000), quoting State v. Blankenship, 102 Ohio App. 3d 534, 548 (12th

Dist.1995). “‘A trial court’s interrogation of a witness is not deemed partial for

purposes of Evid. R. 614(B) merely because the evidence elicited during the

questioning is potentially damaging to the defendant.’” Id., quoting Blankenship at

548.

         {¶32} Our review of the transcript of the hearing concerning the

admissibility at trial of A.C’s deposition testimony does not reflect that the trial

court ran afoul of Evid.R. 614(B). The trial court questioned Dr. Malcolm Stokes

(“Dr. Stokes”), a family therapist and social worker who treated A.C. since 2012.


1
  R.C. 2945.481 “establishes the procedures and requirements for the deposition of a child victim of specific
crimes as well as special arrangements for the testimony of a child victim who is less than 13 in specific
crimes * * *.” State v. Collins, 7th Dist. Columbiana No. 10 CO 10, 2011-Ohio-6365, ¶ 48.
2
  We note that Wendel’s counsel did not object to the admissibility at trial of A.C.’s deposition testimony.
In fact, Wendel’s counsel stated, “No objection. I think we actually stipulated we agreed before the trial even
started on that.” (Mar. 22, 2016 Tr. at 117). For purposes of our analysis, we assume without deciding that
Wendel did not waive arguments related to the admissibility of A.C.’s deposition testimony.

                                                    -23-
Case No. 14-16-08


(Mar. 18, 2016 Tr. at 9-10). The transcript reveals that the trial court was merely

attempting to “develop the truth” and ascertain whether Dr. Stokes’s opinion—that

A.C. would suffer serious emotional trauma as a result of testifying in the courtroom

in front of Wendel—was made to a reasonable degree of scientific certainty.

       {¶33} On direct examination, counsel for the State asked whether Dr.

Stokes’s opinions were made to a reasonable degree of scientific or medical

certainty, and later developed Dr. Stokes’s opinion concerning the level of trauma

A.C. would suffer by testifying in the courtroom:

       [State’s Counsel]:   And, Doctor, just so we’re clear, any opinions

                            that you express today, are they within a

                            reasonable degree of scientific or medical

                            certainty?

       [Dr. Stokes]:        I feel so. Uh-huh.

       ***

       [State’s Counsel]:   All right. Sir, if you would, please, do you have

                            an opinion, based on your training and

                            experience, again, to a reasonable degree of

                            scientific certainty, whether or not testimony, in

                            this courtroom facing with the defendant seated

                            where he’s seated there at the defense table,


                                         -24-
Case No. 14-16-08


                             would result in serious emotional trauma to the

                             child if he were forced to come into the

                             courtroom – this courtroom and testify where

                             you are right now?

       [Dr. Stokes]:         Yes. It’s my professional opinion that if he had

                             to eyeball the alleged perpetrator, that it would

                             bring back a flood of emotions specifically

                             attached to the abuse. And he would probably –

                             he might even became [sic] mute again. That

                             would be the worst scenario.

       [State’s Counsel]:    All right.     Would he then suffer serious

                             emotional trauma as a result of that experience?

       [Dr. Stokes]:         Yes. I feel he would.

(Id. at 12-14). On cross-examination, Wendel’s counsel inquired as to Dr. Stokes’s

opinion, and the trial court sought to clarify the degree of certainty of his opinion:

       [Defense Counsel]: And my question to you then, Dr. Stokes, as I

                             understand it, your testimony is in your opinion,

                             [A.C.] would suffer serious emotional trauma if

                             he were forced to testify, correct?




                                          -25-
Case No. 14-16-08


      [Dr. Stokes]:    Yes. That would be very possible. That’s my

                       professional opinion.

      [Trial Court]:   You can’t testify that it’s possible. Your opinion

                       has to be whether or not, based – here’s the

                       question before the Court that the Court has to

                       determine.       Whether or not, based upon a

                       reasonable degree of scientific certainty, it’s

                       more probable than not that he would – that the

                       child by testifying in the courtroom, as opposed

                       to the deposition where he testified today, would

                       experience serious emotional trauma. That has –

                       that’s what I want to focus on. And I want you

                       to testify to whether or not you have an opinion,

                       number one. And the answer to that question that

                       you’ve already basically said, yes, I have an

                       opinion. But whether or not, based upon your

                       opinion, what I just said. Is that your opinion or

                       not your opinion? It’s not a possibility, it’s a

                       probability.

      [Dr. Stokes]:    Right. It is.


                                      -26-
Case No. 14-16-08


       [Trial Court]:      More probable than not is the standard.

       [Dr. Stokes]:       It’s highly probable that he would suffer severe

                           consequences if he had to testify.

       [Defense Counsel]: In your opinion?

       [Dr. Stokes]:       Yes.

       [Defense Counsel]: That’s all I have, your Honor.

       [Trial Court]:      And is your opinion based upon a reasonable

                           degree of scientific certainty?

       [Dr. Stokes]:       Yes, your Honor.

       [Trial Court]:      And is your testimony that it would be highly

                           probable, meaning that’s [sic] it’s more probable

                           than not in your opinion?

       [Dr. Stokes]:       Yes, your Honor.

(Id. at 18-20).

       {¶34} This excerpt from the transcript reveals that the trial court’s

questioning of Dr. Stokes was limited and designed to clarify a single issue—

namely, whether Dr. Stokes’s opinion was to a reasonable degree of scientific

certainty. See Adams, 144 Ohio St. 3d 429, 2015-Ohio-3954, at ¶ 229 (“The trial

judge’s questioning of the four witnesses during the motion hearing was limited and

designed to clarify a single issue, namely, their perception of [the victim’s]


                                       -27-
Case No. 14-16-08


emotional state.”). The trial court’s questioning was particularly understandable

given that Dr. Stokes testified on direct examination that in his opinion to a

reasonable degree of scientific certainty, A.C. would suffer serious emotional

trauma by testifying in the courtroom. The trial court sought to clarify whether Dr.

Stokes’s testimony changed on cross-examination. We reject Wendel’s assertion

that the trial court “elicit[ed] a change” in Dr. Stokes’s testimony or “caus[ed] the

witness to change his testimony.” (Appellant’s Brief at 16, 18). Indeed, Wendel’s

counsel did not object to the trial court’s questioning of Dr. Stokes. We conclude

that the trial court did not violate Evid.R. 614(B) by seeking the clarification it did.

       {¶35} Wendel’s argument that the trial court improperly admitted at trial

A.C.’s deposition testimony is based solely on his argument that the trial court

exceeded the scope of Evid.R. 614(B) in questioning Dr. Stokes. Because we

rejected Wendel’s argument that the trial court did not comply with Evid.R. 614(B),

we likewise reject his argument that the trial court erred by admitting A.C.’s

deposition testimony under R.C. 2945.481.

       {¶36} Wendel’s third assignment of error is overruled.

                            Assignment of Error No. IV

       The conviction of appellant is against the manifest weight of the
       evidence.

       {¶37} In his fourth assignment of error, Wendel argues that his “conviction”

is against the manifest weight of the evidence. In support of this assignment of

                                         -28-
Case No. 14-16-08


error, Wendel offers a single, three-sentence paragraph, and he does not specify to

which “conviction” he is referring. “‘[A] defendant has the burden of affirmatively

demonstrating the error of the trial court on appeal.’” State v. Costell, 3d Dist.

Union No. 14-15-11, 2016-Ohio-3386, ¶ 86, quoting State v. Stelzer, 9th Dist.

Summit No. 23174, 2006-Ohio-6912, ¶ 7. If an argument exists that can support an

assignment of error, it is not this court’s duty to root it out. State v. Shanklin, 3d

Dist. Union No. 14-13-23, 2014-Ohio-5624, ¶ 31, citing State v. Raber, 189 Ohio

App.3d 396, 2010-Ohio-4066, ¶ 30 (9th Dist.).

       {¶38} “App.R. 12(A)(2) provides that an appellate court ‘may disregard an

assignment of error presented for review if the party raising it fails to identify in the

record the error on which the assignment of error is based or fails to argue the

assignment separately in the brief, as required under App.R. 16(A).’” State v.

Jackson, 10th Dist. Franklin No. 14AP-670, 2015-Ohio-3322, ¶ 11, quoting App.R.

12(A)(2). “Additionally, App.R. 16(A)(7) requires that an appellant’s brief include

‘[a]n argument containing the contentions of the appellant with respect to each

assignment of error presented for review and the reasons in support of the

contentions, with citations to the authorities, statutes, and parts of the record on

which appellant relies.’” Id., quoting App.R. 16(A)(7).

       {¶39} Here, Wendel argues in his brief that the State “has not shown that

Appellant committed the elements of the crime herein and his conviction is against


                                          -29-
Case No. 14-16-08


the manifest weight of the evidence.” (Emphasis added.) (Appellant’s Brief at 19).

Wendel fails to specify to which “crime” he is referring, or the elements of that

offense. It is not this court’s duty to create an argument for an appellant, and we

will not do so in this case. See Shanklin at ¶ 31; State v. Stevens, 3d Dist. Allen No.

1-14-58, 2016-Ohio-446, ¶ 83.

       {¶40} Wendel’s fourth assignment of error is overruled.

       {¶41} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                 Judgment Affirmed

SHAW, P.J., concurs.

ROGERS, J., concurs in Judgment Only.

/jlr




                                         -30-